        Case 6:20-cv-00958-ADA Document 20-1 Filed 02/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU Investments LLC                         §
 doing business as                            §
 Brazos Licensing and Development,            §
                                              §
                   Plaintiffs,                §      Civil Action No. 6:20-cv-00952-ADA
                                              §      Civil Action No. 6:20-cv-00953-ADA
 v.                                           §      Civil Action No. 6:20-cv-00956-ADA
                                              §      Civil Action No. 6:20-cv-00957-ADA
 Oneplus Technology (Shenzhen) Co., Ltd.,     §      Civil Action No. 6:20-cv-00958-ADA
                                              §
                   Defendant.                 §              Jury Trial Demanded
                                              §
                                              §

                      PROPOSED ORDER GRANTING
         MOTION TO DISMISS FOR INSUFFICIENT SERVICE OF PROCESS
                 AND LACK OF PERSONAL JURISDICTION


       Pending before the Court is Defendant OnePlus Technology (Shenzhen) Co., Ltd.’s Motion

to Dismiss for Insufficient Service of Process and Lack of Personal Jurisdiction. Having fully

considered the briefing, the Court hereby GRANTS Defendant OnePlus Technology (Shenzhen)

Co., Ltd.’s Motion. Accordingly,

       IT IS ORDERED that the December 16, 2020 order regarding alternative service is struck,

the January 8, 2021 service of process is quashed, and this case is DISMISSED WITH

PREJUDICE.

       SIGNED on this ____ day of __________, 2021.



                                            ______________________________
                                            ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE




                                              1
